          Case 2:20-cv-02205-JJT Document 1 Filed 11/16/20 Page 1 of 3



1    Donald L. Myles, Jr., Bar #007464
     Ashley Villaverde Halvorson, Bar #027288
2    JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
3    Phoenix, Arizona 85004
     Telephone: (602) 263-1700
4    Fax: (602) 200-7842
     dmyles@jshfirm.com
5    ahalvorson@jshfirm.com
6
                              UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF ARIZONA
8
     Charles Jacob Galvan                                NO. TBD
9
                                            Plaintiff,   NOTICE OF REMOVAL
10
                   v.
11
     Timothy Carey Willis and Jane Doe Willis, a
12   married couple; Flat Creek Transportation, an
     Alabama limited liability company
13
                                         Defendants.
14
15
                   Defendants, Timothy Carey Willis (“Willis”) and Flat Creek Transportation,
16
     LLC (“Flat Creek”),        (hereinafter referred to as “Defendants”), file this Notice of
17
     Removal of this action to the United States District Court for the District of Arizona and
18
     states as follows:
19
                   1.     A Notice of Filing Notice of Removal was filed with the Superior
20
     Court and a copy of the same is attached at Exhibit A.
21
                   2.     On October 7, 2020, Plaintiff filed a Complaint against Defendants in
22
     the Superior Court of the State of Arizona, in and for the County of Maricopa under the
23
     caption “Galvan v. Timothy Carey Willis, et al.” A copy of all of the initial pleadings are
24
     attached as Exhibit B.
25
                   3.     Willis was served with the Summons and Complaint on 10/17/20. A
26
     copy of the certificate of service is included with the Complaint in Exhibit B.
27
28
     8921683.1
          Case 2:20-cv-02205-JJT Document 1 Filed 11/16/20 Page 2 of 3



1                     4.    Flat Creek Transportation signed an acceptance of service of the
2    Complaint on 11/16/20. A copy of the signed acceptance of service is included in Exhibit
3    B.
4                     5.    Defendant Flat Creek is a foreign corporation with its principal place
5    of business in Montgomery, Alabama. Defendant Willis is a resident of Montgomery,
6    Alabama. According to the Complaint, Plaintiff is a citizen and resident of Maricopa
7    County, Arizona. (Complaint at ¶1).
8                     6.    Plaintiff submitted a pre-suit demand of $4.5 million. He claims he
9    sustained severe personal injuries, emotional distress, loss of enjoyment of life, pain and
10   suffering, medical, property and other special damages, and he alleges he will suffer
11   future pain and medical expenses in the future. He further prays to be awarded costs, pre-
12   and post-judgment interest, expenses, and fees. (Id. at pp. 3, 5).
13                    7.    This Court has original jurisdiction over the civil action pursuant to
14   28 U.S.C. § 1332(a)(2) in that the matter in controversy exceeds the sum of $75,000
15   exclusive of interest and costs, and the action is between a citizen of a state and citizens of
16   a foreign state. Based on these allegations and those contained in Exhibits A and B, this
17   Action may be removed to this Court pursuant to provisions in 28 U.S.C. § 1441(a)-(b)
18   and 28 U.S.C. § 1446(b)(3).4.
19                    8.    The United States District Court for the District of Arizona is the
20   Court embracing the place wherein such action is pending in state court.
21                    9.    This Notice of Removal is filed within thirty (30) days after service
22   of the Complaint and is therefore timely filed under 28 U.S.C. § 1446(d).
23                    10.   Written notice of the filing of this Notice of Removal will be given to
24   all adverse parties as required by law and a true and correct copy of this Notice will be
25   filed with the Clerk of the Superior Court of the State of Arizona, in and for the County of
26   Maricopa.
27                    WHEREFORE, Defendant respectfully requests that this action be removed
28   to this Court.
     8921683.1                                      2
          Case 2:20-cv-02205-JJT Document 1 Filed 11/16/20 Page 3 of 3



1
2                 DATED this 16th day of November, 2020.
3                                           JONES, SKELTON & HOCHULI, P.L.C.
4
5                                           By /s/ Ashley V. Halvorson
                                              Donald L. Myles, Jr.
6                                             Ashley Villaverde Halvorson
                                              40 North Central Avenue, Suite 2700
7                                             Phoenix, Arizona 85004
8
9
10
                               CERTIFICATE OF SERVICE
11
                  I hereby certify that on this 16th day of November, 2020, I caused the
12
     foregoing document to be filed electronically with the Clerk of Court through the
13
     CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
14
     system.
15
16
17   Boone L. Cragnun
     Goldberg & Osborne, LLP
18   4105 N. 51st Avenue, Suite 117
     Phoenix, AZ 85031
19
20
21
22   /s/ Judy McAuley
23
24
25
26
27
28
     8921683.1                                3
